

115 HR 5474 IH: Housing Victims of Major Disasters Act of 2018
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5474IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Espaillat (for himself, Mr. Gutiérrez, Mr. Serrano, Miss González-Colón of Puerto Rico, Mr. Soto, Ms. Velázquez, Mrs. Murphy of Florida, Mr. Vargas, Ms. Norton, Mr. Lawson of Florida, Ms. Wilson of Florida, Mr. Grijalva, Mr. Hastings, Ms. Shea-Porter, Ms. Wasserman Schultz, Mr. Sean Patrick Maloney of New York, Mr. Raskin, and Mr. Huffman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo make available necessary disaster assistance for families affected by major disasters, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Housing Victims of Major Disasters Act of 2018. 2.Eligibility for and use of disaster housing assistance (a)EligibilityNotwithstanding any other provision of law, a family described in subsections (c) and (d) shall be eligible for housing assistance made available under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) in connection with a major disaster declared pursuant to such Act, including Hurricane Maria of 2017.
 (b)UseIn the case of any housing assistance described in subsection (a) that is made available in connection with a major disaster declared pursuant to such Act, including Hurricane Maria of 2017, such assistance may be used on behalf of families described in subsection (c) for costs relating to obtaining title for such families to properties described in subsection (c)(1), which shall include costs of land surveys and any other taxes or fees associated with transfer of the property.
 (c)EligibilityWith respect to a major disaster, a family described in this subsection is a family who— (1)is occupying an otherwise unused or un­in­hab­i­ted property located in the area for which the major disaster was declared but who does not have documented ownership rights to, and is not renting the property; or
 (2)is renting a property located in the area for which the major disaster was declared but does not have a written lease for such rental.
				In making a determination of whether occupancy or a rental tenancy exists for purposes of
			 paragraphs (1) or (2), the Administrator of the Federal Emergency
			 Management Agency (referred to in this Act as FEMA) shall consider a wide
			 range of evidence that demonstrates the existence of such occupancy or
			 tenancy set forth in subsection (d).(d)Alternative forms of proof
 (1)In generalIn determining if an individual or family is eligible for housing assistance under subsection (c), the Administrator shall consider a sworn and notarized affidavit written by a licensed attorney that affirms such occupancy or tenancy by the individual who owns, possesses, and maintains the house or land and the presentation of one of the following documents to affirm proof of ownership of the individual named in the affidavit:
 (A)A utility (gas, electric, or water) bill with the name and address of the individual. (B)A merchant’s statement (credit card, delivery notice, or first class mail) with the name and address of the individual.
 (C)A pay stub from an employer with the name and address of the individual. (D)A current driver’s license or State-issued identification card of the individual.
 (E)The deed or title for the home or land. (F)Mortgage payment booklet or other mortgage documents.
 (G)Property title of mobile home certificate of title. (H)Real estate property tax receipts.
 (I)School registration for self, child, or children. (J)Will and testament with the name and address.
 (K)Medical records that list the name and address of the individual. (L)Charitable donation receipts that list the name and address of the individual.
 (M)Government assistance documents. (N)Any other documentation, certification, identification, or proof of occupancy or ownership not included on this list, that can reasonably link the person requesting assistance to the damaged property.
 (O)If records are unavailable due to damage from the disaster or any other circumstance that impedes an individual from providing proof of ownership, the Administrator shall request verification from the State or Federal agency with the written permission of the individual or legally authorized representative of such individual.
 (2)Additional reviewThe Administrator shall review again, any previous FEMA application submitted for housing assistance that was denied in 2017 or 2018.
 (3)Notification of employeesNot later than 7 days after the date of enactment of this Act, the Administrator shall provide written notification and guidance to FEMA employees regarding the requirements set forth in this Act.
				3.FEMA DHAP agreements
 (a)2017 disastersNot later than 15 days after the date of the enactment of this Act, the Administrator of the Federal Emergency Management Agency shall enter into an interagency agreement or agreements with the Secretary of Housing and Urban Development as may be necessary to ensure the implementation of a Disaster Housing Assistance Program to provide temporary rental assistance to families displaced from their residences by any major disaster declared during 2017 pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act, including Hurricane Maria of 2017, including families eligible for such assistance under section 2(a) of this Act.
 (b)Future disastersIn the case of any major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) after the date of the enactment of this Act, not later than 60 days after such declaration the Administrator of the Federal Emergency Management Agency and the Secretary of Housing and Urban Development shall engage in consultations regarding the implementation of a Disaster Housing Assistance Program to provide temporary rental assistance to families displaced from their residences by the disaster, including families eligible for such assistance under section 2(a) of this Act.
			